Citation Nr: 0001590	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-20 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1969.  He also had subsequent service in the Army National 
Guard, to include service in October 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The veteran, subsequent to receipt by the Board of his claims 
folder, submitted to the Board additional evidence in support 
of his claim.  This evidence includes, inter alia, statements 
from him with regard to action taken by the RO, along with 
what appear to be documents downloaded from the Mayo Clinic 
web site.  This evidence is pertinent to his claim.  However, 
no waiver of RO consideration of this evidence is of record; 
accordingly, this evidence, together with his claims folder, 
must be referred to the RO for review prior to further Board 
action.  See 38 C.F.R. § 20.1304(c) (1999).

This claim is therefore REMANDED for the following:

1.  The RO should again review the 
veteran's claim for service connection 
for a heart disorder.  This review should 
include evidence submitted by him in 
December 1999.

2.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case, and be accorded 
the appropriate period of time within 
which to respond.  The case should then 
be returned to the Board for further 
consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to ensure satisfaction of due 
process concerns.  No inferences as to the ultimate 
disposition of this claim should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




